 

CSS EGO NER Bosument 18 ElSG TH56/59 BARE Ht

CARTER LEDYARD & MILBURN LLP

Counselors at Law

Alan S. Lewis 2 Wall Street
Partner New York, NY 10005-2072
: oi oe ° 570 Lexington Avenue
ee aE : = oe 7 Tel (212) 732-3200 New York, NY 10022-6856
. — Fax (212) 732-3232 (212) 371-2720

November 20, 2020
VIA ECF

The Honorable Nelson S. Roman
United States District Judge
Southern District of New York
300 Quarropas Street

White Plains, NY 10601
(Gina_Sicora@nysd.uscourts.gov)

MEMO. ENDORSED

Re: United States v. Helbrans
19-CR-497 (NSR)

Dear Judge Roman:

I represent Jacob Rosner. I write to request that the Court set a deadline of December 4
for the Defendants’ motions. The government consents to this request and Defendant Aron
Rosner joins the request.

The parties previously corresponded with Ms. Sicora about setting a deadline, in which
the parties proposed that the deadline be related to the Second Circuit’s issuance of a decision in
United States v. Houtar, 19 Cr 3627. The Second Circuit decided Houtar seven days ago, on
November 13, 2020. Some Defendants may file their motions earlier than December 4, but none
oppose the request of Defendants Jacob Rosner and Aron Rosner that the motion deadline be

December 4.
7 spc SONY | Defts' request to extend the briefing
DOCUMENT Respectfully, schedule is granted upon the Govt's
| ELECTRONICALLY FILED consent as follows: Moving papers shall be
Ho 0 CH: /s/ Alan S. Lewis _ filed Dec. 4, 2020; Govt's opposition
| a Geom I papers shall be filed Feb. 5, 2021; and
DATE FILED:_12121 2920), Alan S. Lewis __ replies shall be filed Feb. 19, 2021. Status
re Conf. scheduled for Jan. 11, 2021 at 1:00
ASL pm or, alternatively, Jan. 12, 2021 at 11:00
: am. The scheduling of Faretta Hearings will be discussed
oc VIA ECF at that conf. Clerk of Court requested to terminate the
motions (docs. 111, 119, 124, and 127).
All Counsel of Record Dated: Dec. 2, 2020

SO ORDERED: >
aw ee a ——

oe —~

 

. HON. NELSONS. ROMAN.
9775471.1 UNITED STATES DISTRICT JUDGE.
